Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches a transparent light emitting element display comprising: a transparent substrate; at least one light emitting element which is provided on the transparent substrate; and a first common electrode wiring portion, a second common electrode wiring portion, and a signal electrode wiring portion which are provided on the transparent substrate, wherein all of the first common electrode wiring portion, the second common electrode wiring portion, and the signal electrode wiring portion comprise metal mesh patterns, respectively, but is silent with respect to the above teachings in combination with each of the metal mesh patterns, which constitute the first common electrode wiring portion, the second common electrode wiring portion, and the signal electrode wiring portion, has a standard deviation of a line width which is 20% or less, a standard deviation of a pitch which is 10% or less, and a standard deviation of a line height which is 10% or less, and the metal mesh patterns are provided in a region having an area of 80% or more of an overall area on the transparent substrate.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/27/21